Plaintiff in error was convicted in the county court of Payne county of the offense of unlawfully conveying intoxicating liquors and sentenced to pay a fine of $50 and to be imprisoned for 30 days in the county jail.
Judgment was rendered on December 7, 1921, and the appeal lodged in this court on February 3, 1922. No brief has been filed in behalf of plaintiff in error and no appearance was made to orally argue the cause when the same was submitted.
An examination of the pleadings, instructions of the court, and the judgment and sentence, reveals no reversible error.
The judgment of the trial court is therefore affirmed under Rule 9 (12 Okla. Cr. viii, 165 Pac. x) of this court.